Name: Commission Regulation (EC) No 613/97 of 8 April 1997 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producers
 Type: Regulation
 Subject Matter: farming systems;  plant product;  management;  economic policy;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31997R0613Commission Regulation (EC) No 613/97 of 8 April 1997 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producers Official Journal L 094 , 09/04/1997 P. 0001 - 0003COMMISSION REGULATION (EC) No 613/97 of 8 April 1997 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), and in particular Articles 8, 21 and 25 (5) thereof,Whereas Regulation (EC) No 3072/95 lays down that Community rice producers may claim a compensatory payment under certain conditions; whereas the detailed rules for applying this scheme must be laid down, without prejudice to the provisions of the integrated administration and control system for certain Community aid schemes as laid down in Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (2), as last amended by Regulation (EC) No 2466/96 (3), and in Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes (4), as last amended by Regulation (EC) No 2015/95 (5);Whereas specific measures for French Guiana and Portugal should be laid down in order to take account of the different periods of sowing;Whereas Regulation (EEC) No 3508/92 contains no specific rules on the final date in the rice sector by which 'area` aids must be applied for; whereas transitional deadlines should therefore be fixed for the marketing year 1997/98;Whereas the Commission must have the necessary statistical information in sufficient time to establish the scale of the reductions to be applied; whereas the Member States possess this information through the aid applications submitted by the producers; whereas provision should therefore be made for a standardized and periodic notification from the Member States to the Commission containing the information required; whereas any reductions in the compensatory payment should be established on the basis of the information sent by the Member States;Whereas the Member States should be allowed to correct their notifications so that the rates of reduction fixed by the Commission correspond to the actual position; whereas the Commission should also be able to adapt, if necessary, the rates initially adopted in the light of the corrections sent by the Member States; whereas, however, in the interests of legal certainty, the application of this correction mechanism should be subject to time restrictions;Whereas it is an essential part of the scheme that the areas not included in the notifications to the Commission cannot qualify for compensatory payments;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 This Regulation lays down the detailed rules for implementing the compensatory payments provided for in Article 6 of Regulation (EC) No 3072/95, without prejudice to the provisions laid down as part of the integrated administration and control system provided for by Regulations (EEC) No 3508/92 and (EEC) No 3887/92.Article 2 Any given cultivated parcel shall not be the subject of more than one application for compensatory payment pursuant to Regulation (EC) No 3072/95, and shall not be the subject of any other aid application.In French Guiana, the compensatory payment shall be awarded on the basis of the average area sown in each of the two sowing cycles.Article 3 The compensatory payment shall be awarded for areas:- which have been entirely utilized, on which all normal cultivation work has been performed and on which the rice has flowered,- which have been the subject of an application in respect of at least 0,3 ha, where each cultivated parcel exceeds the minimum size set by the Member State.Article 4 1. To qualify for the payment, the area must be sown by 31 May preceding the harvest in question, at the latest, except in Portugal, where the final date shall be 30 June.In French Guiana, the areas must be sown for each of the two sowing cycles no later than 31 December and 30 June preceding the harvests in question. France shall undertake a thorough check of the areas sown in the December cycle.2. For the 1997/98 marketing year, the dates referred to in paragraph 1 shall be deemed additional to the deadlines referred to in:- Article 6 (2) and (4) of Regulation (EEC) No 3508/92,- Article 4 (2) (a) of Regulation (EEC) No 3887/92.Article 5 In addition to the requirements laid down in Article 4 (1) and (2) of Regulation (EEC) No 3887/92, the application for compensatory payment shall specify the variety sown.Article 6 1. The Member States shall send the Commission by 15 September at the latest the information for each base area indicated in the table annexed hereto.The size of any reductions pursuant to Article 6 (5) of Regulation (EC) No 3072/95 shall be established before 16 October in accordance with that provision and after checking the above information.2. The notifications referred to in paragraph 1 may be corrected by the Member States after 15 September, provided that the notifications containing the corrections reach the Commission within four months of that date. No later than the end of that fourmonth period, and in accordance with the procedure provided for in Article 22 of Regulation (EC) No 3072/95, the Commission shall, if appropriate, recalculate the size of the reductions established pursuant to Article 6 (5) of that Regulation, using the corrected and checked data.The Member States concerned shall implement the amended rates of reduction, as appropriate, by paying the producers in question or recovering from them the difference between the initial compensatory payment and the payment resulting from the application of the amended rate of reduction. Recovery shall be effected in accordance with Article 14 of Regulation (EEC) No 3887/92.If an additional compensatory payment falls due as a result of a corrected notification from a Member State, it must be paid before the following 31 March.3. Only areas sown with rice that have been included by the Member State in the notification referred to in paragraph 1 or in the corrections referred to in paragraph 2 may qualify for compensatory payments.4. Before 15 March or, where corrections are made, 15 May following the start of each marketing year, the Member States shall notify the areas in respect of which a compensatory payment has been made.Article 7 The Member States shall notify the Commission before 1 May 1997 of the measures taken to apply this Regulation.Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 329, 30. 12. 1995, p. 18.(2) OJ No L 355, 5. 12. 1992, p. 1.(3) OJ No L 335, 24. 12. 1996, p. 1.(4) OJ No L 391, 31. 12. 1992, p. 36.(5) OJ No L 197, 22. 8. 1995, p. 2.ANNEX >START OF GRAPHIC>TABLE OF DATA>END OF GRAPHIC>